UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1294


JOEL HAVEMANN,

                 Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN,     Acting   Commissioner,    Social   Security
Administration,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-01235-JFM)


Submitted:   October 30, 2015              Decided:   November 23, 2015


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Fuchs, SNIDER & ASSOCIATES, LLC, Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney,
Joseph R. Baldwin, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joel     Havemann      appeals     from    the   district     court’s   order

granting     summary     judgment      to    Defendants   in   his    Freedom   of

Information Act (FOIA) proceeding against the Social Security

Administration (SSA).           Havemann sought the disclosure of data in

order   to    write    an   article     about    large    groups     of   allegedly

shortchanged beneficiaries.             The SSA released some of the data

requested, but withheld other data after determining that its

release      could     result     in    the     identification       of   personal

information about numerous individuals.

     On review of the district court’s grant of summary judgment

in favor of the Government in a FOIA action, we must determine

de novo whether, after taking the evidence in the light most

favorable to the nonmovant, there remains any genuine issue of

material fact and whether the Government is entitled to summary

judgment as a matter of law.                See Ethyl Corp. v. United States

Envtl. Prot. Agency, 25 F.3d 1241, 1246 (4th Cir. 1994).                      FOIA

requires federal agencies to disclose agency records unless they

may be withheld pursuant to one of nine enumerated exemptions

listed in 5 U.S.C. § 552(b) (2012).               A defendant agency has the

burden of establishing the adequacy of its search and that any

identifiable document has either been produced or is subject to

withholding under an exemption.                 See Carney v. United States

Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994).                    This burden

                                            2
may be met through affidavits explaining the manner in which the

search was conducted.          See id.

       An    agency’s      affidavits         must    be       relatively    detailed     and

nonconclusory         in    order   to     support         a    FOIA   exemption.         See

Simmons v. United States Dep’t of Justice, 796 F.2d 709, 711-12

(4th Cir. 1986); see also Nat’l Parks & Conservation Ass’n v.

Kleppe,       547   F.2d     673,   680       (D.C.     Cir.      1976)     (holding     that

conclusory and generalized allegations are unacceptable as means

of   sustaining       the    burden      of      nondisclosure).            The   court   is

entitled to accept the credibility of such affidavits, so long

as it has no reason to question the good faith of the agency.

See Bowers v. United States Dep’t of Justice, 930 F.2d 350, 357

(4th Cir. 1991); see also Carney, 19 F.3d at 812 (holding that

such affidavits are accorded a presumption of good faith).                                 To

prevail over this presumption a requestor must demonstrate a

material      issue    by    producing          evidence,        through    affidavits     or

other       appropriate     means,     contradicting             the   adequacy    of     the

search or suggesting bad faith.                       See Miller v. United States

Dep’t of State, 779 F.2d 1378, 1384 (8th Cir. 1985).                                     When

deciding whether these burdens have been met, the district court

must    consider      everything      in      the    light      most   favorable    to    the

nonmoving party.

       Determining          whether        an        agency’s       documents       involve

information “the disclosure of which would constitute a clearly

                                                3
unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(6)

(“Exemption       6”),      requires           this        court        “to     balance      the

individual's      right       of     privacy         against      the    basic    policy      of

opening     agency     action        to     the       light       of    public    scrutiny.”

Yonemoto v. Dep’t of Veterans Affairs, 686 F.3d 681, 693 (9th

Cir. 2012).       At step one, the court looks to see whether there

is any privacy interest that outweighs the generalized public

interest in disclosure; if so, the court then looks (at step

two) to see if the public interests in disclosing the particular

information requested outweigh those privacy interests.                                 Id. at

694.     “[T]he only relevant public interest in the FOIA balancing

analysis is the extent to which disclosure of the information

sought    would    she[d]     light       on     an    agency's        performance      of   its

statutory     duties     or    otherwise             let   citizens      know    what     their

government is up to.”              Bibles v. Or. Natural Desert Ass'n, 519

U.S.   355,    355–56     (1997)          (per       curiam)      (quotation      marks      and

citations omitted, alteration in original).

       We find that the evidence produced by the SSA appropriately

outlined    its    search      for    responsive           data    and    its    reasons     for

withholding       certain      data       or     portions         thereof.        Thus,      the

Defendant has met its burden of showing that it performed an

adequate search and that data has either been produced or is

subject to withholding under Exemption 6.



                                                 4
       In an effort to rebut the SSA’s evidence, Havemann asserts

that the district court improperly considered affidavits from a

previous case, erroneously relied upon interested “experts,” and

considered affidavits that were merely speculative.                       However, we

held in the previous litigation over the release of similar data

fields that the “SSA thoroughly analyzed and demonstrated the

methods     through      which     the     withheld       data     could       lead    to

identification of specific individuals.”                      Havemann v. Colvin,

537 F. App’x 142, 147 (4th Cir. Aug. 1, 2013) (No. 12-2453).

Besides     claiming      that    the    requests      were      different       in   the

previous      litigation    and    that     the      district     court    failed      to

conduct a lengthy analysis of the similarity, Havemann fails to

show   what     error    occurred       from    considering       evidence       in   the

previous case, or why the methodology and conclusions in the

previous case cannot be applied in the present case, to the

extent they are relevant.

       Further, our review leads us to the conclusion that the

previous and current affidavits are not speculative, but rather

contained       specific     numbers           and    percentages         of     persons

identifiable      when     combining       Havemann’s      requested           data   and

publicly      available     records.           Finally,    with     regard       to   the

affidavits being rendered by persons working for the SSA, it is

unclear who else could opine as to the methodology undertaken to

respond to Havemann’s requests, and Havemann has made no showing

                                           5
of bad faith.       Thus, we hold that the district court correctly

relied upon the SSA’s evidence in determining that the SSA had

shown a risk of disclosure of personal information.

     Havemann next contends that the need for public disclosure

outweighed    the   risk   of   invasions          of    privacy.      Specifically,

Havemann asserts that release of the requested information will

identify multiple underpaid beneficiaries and that time is of

the essence, because beneficiaries are dying.                         However, it is

undisputed that Havemann would be unable to make any eligibility

determinations for benefits based solely on data, because such a

determinations      require     examination             of   many     different     and

complicated variables including work issues, prior filings, and

auxiliary    benefits.        Further,       the    SSA      points    out   that   the

information     sought     by    Havemann           would      be     overinclusive,

permitting him to identify numerous individuals who have already

been paid and who have had their claims rejected, as well as

those who may potentially have a claim.                      In addition, Havemann

has failed to show how the withheld data fields are necessary or

helpful to his calculations and research and why the data fields

he has received are insufficient for his purposes.                      Accordingly,

the district court did not err in concluding that the public

interest did not outweigh the privacy interests involved.

     Next, Havemann asserts that the SSA’s delay in responding

to his requests was improper and that the determination that the

                                         6
SSA     was   appropriately          awaiting         the        result       of    the     initial

litigation         was    improper       because          the    SSA    never       raised       that

excuse.       However, our review of the record shows that the SSA

appropriately           and    reasonably        replied         to    Havemann’s         multiple,

overlapping        FOIA       requests    that       involved         possible          exposure   of

sensitive personal information.                      Moreover, the SSA’s delay, even

if    improper,          cannot     be     a     basis          for    disclosing          personal

information.         Instead, the proper relief would be an injunction

against future actions, relief that Havemann has not requested.

See Mayock v. Nelson, 938 F.2d 1006, 1007-08 (9th Cir. 1991).

      Finally, Havemann contends that the district court did not

properly consider his request for a protective order that would

reserve to the SSA the ability to make any actual contact with

beneficiaries.                However,    the     Supreme         Court       has       noted   that

“[t]here      is    no    mechanism       under       FOIA       for    a   protective          order

allowing only the requestor to see whether the information bears

out his theory, or for proscribing its general dissemination.”

Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 174

(2004).       As such, any information that would permit Havemann to

locate potential beneficiaries would also permit anybody else

who     obtains          the     released        information             to        locate       these

beneficiaries.            Thus,     even       were       Havemann      under       a    protective

order     not      to     contact        them,       an     order       could       not     prevent

non-parties from using and disclosing the personal information

                                                 7
involved.     Accordingly,    the   district    court    did   not    err   in

rejecting this claim.

     Thus, we affirm the district court’s judgment.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    this    court     and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     8